Citation Nr: 0707064	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  00-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1965 and from April 1965 to November 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 decision rendered by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
post-traumatic stress disorder. 

This case was previously remanded in a June 2005 Board 
decision for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds due process considerations require that this 
case be remanded to the RO.  As this case is being REMANDED 
on other grounds, the RO is afforded the opportunity to 
provide the veteran proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2006).

A review of the record shows that the veteran initially 
requested a hearing at a local VA office, before a Veterans 
Law Judge (formerly referred to as a "Member of the Board") 
on his May 2000 substantive appeal.  Subsequently, in October 
2001 correspondence the veteran requested a local RO hearing 
before a Decision Review Officer (DRO).  The veteran later 
cancelled his request for a DRO hearing.  The Board observes 
however, that to date, a hearing before a Veterans Law Judge 
has not been scheduled.  There is no indication that the 
veteran has withdrawn his request or otherwise waived his 
right to a hearing before a Veterans Law Judge.  In fact, the 
veteran's desire to attend such a hearing was confirmed 
during a February 2007 telephone conversation (See February 
20, 2007 Report of Contact).  Hence, the hearing must be 
scheduled by the RO at the Newark, New Jersey Regional 
Office, as requested.  See 38 C.F.R. § 20.700 (2006). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge in 
accordance with applicable procedures.  He 
should be notified of the date and time of 
the hearing in accordance with 38 C.F.R. § 
20.704(b) (2006).  If he desires to 
withdraw the request for the hearing, he 
must do so in writing to the RO.  Once the 
hearing is conducted the matter should be 
returned to the Board in accordance with 
applicable provisions.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


